PER CURIAM.
Pursuant to a stipulation entered into by the parties to the above numbered and entitled cause, this court having, ordered that its decision in cause numbered 7457 on the docket of this court (C. C. A.) 77 F.(2d) 180, wherein F. D. Flynn is petitioner, and the Commissioner of Internal Revenue is respondent, would be controlling in the first above numbered and entitled cause, and this court having denied the petition in said cause numbered 7457, it is ordered that the petition in the first above numbered and entitled cause be, and the same is, denied.